
	

116 S2648 IS: Rural ACO Improvement Act
U.S. Senate
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2648
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2019
			Ms. Cortez Masto (for herself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to improve the benchmarking process for the
			 Medicare Shared Savings Program.
	
	
 1.Short titleThis Act may be cited as the Rural ACO Improvement Act. 2.Exclusion of Medicare fee-for-service beneficiaries assigned to an ACO from aspects of other payment models in certain circumstances including determination of regional adjustmentsSection 1899(i)(3) of the Social Security Act (42 U.S.C. 1395jjj(i)(3)) is amended—
 (1)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and (2)by adding at the end the following new subparagraph:
				
					(C)Exclusion of assigned beneficiaries in certain circumstances including determination of regional
 adjustmentsFor performance periods beginning on or after July 1, 2019, in determining any shared savings for any ACO under a model described in this paragraph, the Secretary shall—
 (i)remove Medicare fee-for-service beneficiaries who are assigned to that ACO from the methodology for calculating regional expenditures used to establish, update, and adjust the benchmark expenditures; and
 (ii)otherwise ensure that no such ACO is in a less favorable financial position due to differences between the share of Medicare fee-for-service beneficiaries assigned to the ACO of all such beneficiaries in the counties an ACO operates in compared to the share of such beneficiaries assigned to other ACOs..
			
